Title: From John Adams to Joan Derk van der Capellen tot den Pol, 20 November 1780
From: Adams, John
To: Capellen tot den Pol, Joan Derk, Baron van der


     
      Sir
      Amsterdam Nov. 20. 1780
     
     I have the honour to inclose, a Smal Pamphlet lately published, which in this critical Moment may do Some good.
     The Hour draws nigh, when this Republick is to determine, whether it will acceed to the armed Neutrality: but let their determination of that question be as it will, if they do not disavow the Conduct of Amsterdam, and punish Mr. Van berkel and the Burgomasters, the King of Great Britain has threatened, and if I am not deceived by his past Conduct, he will attempt to carry his Threats into Execution. If he declares War, or which is more probable, commences hostilities without a declaration it will be on pretence of an Insult and an Injury, committed by beginning a Correspondence and a Treaty with his Subjects in Rebellion, altho they were at that Time as compleatly in Possession of an Independance and a Sovereignty de Facto as England or Holland were.
     I hope for the Honour of your Answer to the Proposal I made you, by the Time limited and am with the Utmost Respect, Sir your most obt. sert.
    